F.R. SCHWERTFEGER, Corporation Counsel, Dodge County
You have requested my opinion to the following question:
"May a city, village or town which does not have a public library or a reading room, be exempted from county tax levies for libraries and in turn appropriate money for a library fund which is to be used to purchase library service from other public libraries which are outside the county?"
I am of the opinion that under the express facts stated, such city, village or town would not be exempt from the county tax levy provided for in sec. 43.25 (1) and (3), Stats.
Section 43.25 (1), Stats., provides in part:
"Municipal libraries. (1) Every city of the 2nd, 3rd or 4th class and every village, town or county mayestablish, equip and maintain a public library orreading room, or maintain and support any public library or reading room already established therein, and may annually levy a tax or *Page 390 
appropriate money to provide a library fund, to be usedexclusively to maintain such library or reading room; * * *"
Section 43.25 (4), Stats., provides:
"(4) Any city, town or village in any county levying a tax for a county library under sub. (1) shall upon written application to the county board of such county be exempted from such tax levy, provided the city, town or village making such application expends for a library fund during the year for which such tax levy is made a sum at least equal to the sum which it would have to pay toward such county levy."
I am, however, of the opinion that a traveling library would constitute a public library as that term is used in sec. 43.25 (1), Stats. A municipality having such traveling library service within its municipal limits could raise a library fund for such service under sec. 43.25 (1) and could be exempted from the county tax by meeting the requirements of sec. 43.25 (4), Stats. The mobile unit would, of course, not have to be stationed permanently within the municipality.
I am of the opinion that such traveling library service could be contracted for by the municipal library board, with municipalities in adjoining counties by reason of secs. 43.31 and 43.30 (2), Stats. Also see 46 OAG 121.
RWW:RJV